Title: Enclosure: Abner L. Duncan’s Instructions on Settlement of John Peyton’s Estate, [by 15 September 1810]
From: Peyton, John,Duncan, Abner L.,Peyton, Robert
To: 


            
               by 15 Sept. 1810
            
              To enable R Peyton to settle the Estate of J. Peyton in Orleans the Powers from the coheirs must be Very full if their are married sisters, their husbands must unite, in the Power or letter of attorney Some Proof of their identity will also be necessary—it would Be well to bring two or three Depositions from respectable characters well authenticated to Prove the number of children the Family consisted of—their names and Places of residence, and to Shew also, that his Brother never was married
             
          